DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-10 and 12-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, CHEN (US Patent Application Publication 2020/0212635 A1) teaches: “a multipolar connector (100 and 200), comprising: a first connector 200 comprising a plurality of inner terminals (2, 6) arranged in a plurality of columns (along 2) and an insulating component (1, 5) holding the inner terminals (2, 6), and a second connector 100 engaged with the first connector 200, the second connector 100 comprising a plurality of inner terminals (2, 6) arranged in a plurality of columns (along 2) and an insulating component (1, 5) holding the inner terminals (2, 6), wherein at least one of the first connector 200 and second connector 100 further comprises an outer terminal (201, 203) held by the insulating component (1, 5) thereof and configured to be electrically connected to a ground potential (see paragraph [0028]); and wherein a shielding component (41, 42) extends from the outer terminal (201, 203) along an extending direction of the columns (along 2) of inner terminals (2, 6) and is held by the insulating component (1, 5) of the at least one of the first connector 200 and second connector 100, and the shielding component (41, 42) is located between adjacent 
However, CHEN fails to provide, teach or suggest: the outer terminal comprises a first outer terminal and a second outer terminal, the first outer terminal and the second outer terminal each comprises a longitudinal side extending along the extending direction of the columns of inner terminals, and a first transverse side and a second transverse side extending from opposite ends of the longitudinal side respectively, two longitudinal sides, two first transverse sides, and two second transverse sides cooperate to form a ring-shaped configuration surrounding the inner terminals.
Claims 2-5, 7-10, and 12-13 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831    
                                                                                                                                                                                                    /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831